DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 29 January 2021 has been entered. Claims 1-14 and 16-20 remain pending in the application. Applicant’s amendments to the Claims in regards to the informalities and indefiniteness noted in Non-Final Office Action mailed 06 November 2020 and as such, the objections and the 35 U.S.C. 112(b) rejection of claim 7 are withdrawn.

	Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Page 9 “During the January 14, 2021 interview, the Examiner took the position that if the partial page buffer required, for example, 8 partial pages to be filled, the flushing to the flash would be based on 8 signals being received. However, Applicant has amended claim 10 to recite that when an amount of signals is less than a predetermined number or a measured I/O load is less than a predetermined load, the second memory stores the data. This feature is not disclosed, taught or reasonably suggested by Kim or any of the other art of record. Accordingly, amended claim 10 is patentable over Kim”, examiner respectfully disagrees and notes the following:
	As the second memory is the memory that does not store the merged data long term, but instead stores the partial data long term, then the second memory appears to be commiserate with the DRAM of Kim. Applicant has not explained how the minimum requirement of 8 sector (partial data) writes as noted in Kim in Section B. Motivation on Pg. 178 in order to flush data from DRAM (second memory) to FLASH (first memory) is different than requiring at least x number of writes to trigger flushing data out of the second memory and into the first memory. 
	
	As the argument for all other claims are substantially similar to the argument for claim 10 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al in the 2013 work entitled "Partial Page Buffering for Consumer Devices with Flash Storage" hereinafter referred to as Kim.

Regarding claim 10, Kim teaches A storage device comprising:
a first memory configured to store one or more merge blocks generated by merging partial data respectively included in pages and to store first metadata of first partial data, which is generated with regard to a first position, from among the partial data (Kim A. NAND flash memory and Flash Translation Layer, Pg. 178, "In this work, we propose a Partial Page Buffering (PPB) scheme, which only buffers partial (logical) pages that incur RMW operation. By buffering partial pages, the PPB provides additional time for them to become full pages"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages and the metadata that contains the mapping table (position that the data is stored in a data area of the FLASH)); and
 a second memory configured to store the first partial data at a second position associated with the first position by using the first metadata (Kim B. Motivation, Pg. 178, "The RMW operation also occurs when the contiguous sectors span two pages. For example, even for sixteen contiguous sectors (8KB), it is possible that the first eight sectors belong to LPN n and the remaining eight sectors belong to LPN n+1. In this case, the FTL aggregates them into two partial logical pages and invokes RMW operation for each of them"; Kim is teaching that for an RMW operation, data is held in both the first memory and the second memory, with the data in the first memory being the most up-to-date, according to the information in the mapping table), 
wherein a size of the one or more merge blocks is smaller than a size of each of the pages (Kim B. Partial Page Buffer Replacement, Pg. 179, "If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer"; Data blocks produced by Kim and written to the second memory can be smaller than the size of the physical page),
and wherein, when an amount of signals received from outside is less than a predetermined number or when a measured input/output load of the signals is less than a predetermined load, the second memory stores the first partial data (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; I. INTRODUCTION Pg. 177, "The flash storage processes the sequence of I/O of sectors in a page unit. Since a flash page is generally larger than a sector, FTL aggregates multiple consecutive sectors to form one or more logical pages and performs requested I/O operation to the physical pages that are mapped to the logical pages"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages. The system then merges the partial pages together into a full physical page in the memory. Thus the memory stores partial pages until enough partial pages arrive to form a full page. In the example give here of 8KB pages and 512B sectors, it takes a minimum of 8 sectors from the processor to create a full page to be ).

Regarding claim 11, Kim teaches The storage device of claim 10, wherein the first memory is a volatile memory and the second memory is a nonvolatile memory (Kim A. NAND flash memory and Flash Translation Layer, Pg. 177, "NAND flash memory"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; Kim teaches a system that uses DRAM to buffer data before being written to FLASH).

Regarding claim 12, Kim teaches The storage device of claim 10, wherein, when original data associated with the first partial data is generated at the first position, the second memory stores the original data at the second position (Kim B. Motivation, Pg. 178, "The RMW operation also occurs when the contiguous sectors span two pages. For example, even for sixteen contiguous sectors (8KB), it is possible that the first eight sectors belong to LPN n and the remaining eight sectors belong to LPN n+1. In this case, the FTL aggregates them into two partial logical pages and invokes RMW operation for each of them"; In the RMW operation, the original data that is stored in the FLASH (second memory at second location) needs to be updated. This is done by reading that original data into the buffer (first memory) at a first location).

Regarding claim 13, Kim teaches The storage device of claim 10, wherein, in a case where the second memory stores the first partial data at the second position, the second memory stores second partial data, which is generated with regard to the first position, from among the partial data at the second position (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block to physical storage (second memory) to the second position).

Regarding claim 14, Kim teaches The storage device of claim 10, wherein the first memory searches for metadata associated with the partial data to determine the first partial data to be stored in the second memory (Kim III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger"; A. Write Request Processing Flow, Pg. 178, "When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page"; LPN is stored in the metadata).

Regarding claim 16, Kim teaches A storage device comprising:
a first memory configured to receive one or more merge blocks generated by merging partial data respectively included in pages and to store the partial data (Kim A. NAND flash memory and Flash Translation Layer, Pg. 178, "In this work, we propose a Partial Page Buffering (PPB) scheme, which only buffers partial (logical) pages that incur RMW operation. By buffering partial pages, the PPB provides additional time for them to become full pages"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; Kim is teaching a system that ); and
 a second memory, wherein, in response to a signal including first information about a first position of the first memory and second information about a second position being received at the first memory, the second memory stores, at the second position, first partial data, which are stored at the first position, from among the partial data based on the signal (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block (which includes the partial data) to physical storage (second memory) at the location designated in the mapping table (second position)), 
wherein a size of the one or more data blocks is smaller than a size of the pages (Kim B. Partial Page Buffer Replacement, Pg. 179, "If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer"; Data blocks produced by Kim and written to the second memory can be smaller than the size of the physical page), 
and wherein a size of the partial data is smaller than a size of each of the pages (Kim Pg. 178, TABLE I. VARIOUS TYPES OF PAGE MAPPED FTLS [7, 9, 10, 11], Subpage-mapped FTL Logical page size < physical page size; In this table, Kim is showing that in a Subpage-mapped FTL, the logical page (partial data) is smaller than the physical page (reference size)), 
and wherein, when an amount of signals received from outside is less than a predetermined number or when a measured input/output load of the signals is less than a predetermined load, the second memory stores the first partial data (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation
when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; I. INTRODUCTION Pg. 177, "The flash storage processes the sequence of I/O of sectors in a page unit. Since a flash page is generally larger than a sector, FTL aggregates multiple consecutive sectors to form one or more logical pages and performs requested I/O operation to the physical pages that are mapped to the logical pages"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages. The system then merges the partial pages together into a full physical page in the memory. Thus the memory stores partial pages until enough partial pages arrive to form a full page. In the example give here of 8KB pages and 512B ).

Regarding claim 17, Kim teaches The storage device of claim 16, wherein the first memory and the second memory are a nonvolatile memory (Kim A. NAND flash memory and Flash Translation Layer, Pg. 177, "NAND flash memory"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; D. Buffered Data Loss, Pg. 179, "However, as the buffer size increases, the amount of data loss in the buffer also increases when a Sudden Power-Off (SPO) occurs. We can use NVRAM or battery-backed DRAM for partial page buffer to prevent data loss against sudden power-off"; Kim teaches a system that uses a fast non-volatile memory (such as NVRAM or battery-backed DRAM) to buffer data before being written to FLASH).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ryu et al (US 2009/0112951 A1) hereinafter referred to as Ryu.

	Regarding claim 1, Kim teaches An electronic device comprising:
a memory configured to store first partial data generated with regard to a first position of a data area of a storage device and second partial data generated with regard to a second position of the data area (Kim A. NAND flash memory and Flash Translation Layer, Pg. 178, "In this work, we propose a Partial Page Buffering (PPB) scheme, which only buffers partial (logical) pages that incur RMW operation. By buffering partial pages, the PPB provides additional time for them to become full pages"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages and the metadata that contains the mapping table (position that the data is stored in a data area of the FLASH)); and
wherein, when a first size of the first partial data included in a first page is smaller than a reference size and a second size of the second partial data included in a second page different from the first page is smaller than the reference size (Kim Pg. 178, TABLE I. VARIOUS TYPES OF PAGE MAPPED FTLS [7, 9, 10, 11], Subpage-mapped FTL Logical page size < physical page size; In this table, Kim is showing that in a Subpage-mapped FTL, the logical page (partial data) is smaller than the physical page (reference size)),
outputs one or more data blocks including the first partial data and the second partial data (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block to physical storage),
wherein a size of the one or more data blocks is smaller than a first sum of a size of the first page and a size of the second page (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block to physical storage. As the data blocks output are the size of a physical page, they are smaller than the sum of two physical pages), wherein, when an amount of signals received from the processor is less than a predetermined number or when a measured input/output load of the storage device is less than a predetermined load, the memory stores the first partial data and the second partial data (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation
when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; I. INTRODUCTION Pg. 177, "The flash storage processes the sequence of I/O of sectors in a page unit. Since a flash page is generally larger than a sector, FTL aggregates multiple consecutive sectors to form one or more logical pages and performs requested I/O operation to the physical pages that are mapped to the logical pages"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages. The system then merges the partial pages together into a full physical page in the memory. Thus the memory stores partial pages until enough partial pages arrive to form a full page. In the example give here of 8KB pages and 512B sectors, it takes a minimum of 8 sectors from the processor to create a full page to be flushed to FLASH. Thus if the I/O load or number of sector writes is less than the minimum of 8, the sectors (partial pages) remain in DRAM), however Kim does not explicitly teach a processor, nor does Kim explicitly teach and outputs first metadata including first information about the first position with regard to the first partial data and second metadata including second information about the second position with regard to the second partial data.
a processor (Ryu [0038] "Generally, the apparatus 100 for managing the files may be constructed as a part of an operating system that manages a file system, or may be constructed in combination with a CPU (Central Processing Unit)"), 
and outputs first metadata including first information about the first position with regard to the first partial data and second metadata including second information about the second position with regard to the second partial data (Ryu Fig. 3; [0046] "The metadata-management module 130 manages the metadata area 162 of the file system 160. The metadata-management module 130 manages file sizes, the number of allocated clusters, cluster chain lists, or cluster numbers, which are general metadata of the file"; [0047] "In an embodiment of the present invention, if the nested attribute files are nested, the metadata-management module 130 writes a start offset and a new cluster number in the metadata area 162").
As Kim and Ryu are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kim with the Processor and logical addressing of Ryu. One of ordinary skill in the art would have been motivated to make this modification because while Kim teaches a system for processing data before being saved to the FLASH or buffer, Kim does not explicitly teach a processor capable of performing the actions. Ryu teaches a CPU that is capable of merging (nesting) data. Therefore a person of ordinary skill in the art before the effective filing date of the invention would have a reasonable expectation of success utilizing the CPU of Ryu to perform the actions of Kim. Similarly, Kim teaches the use of LBA techniques for addressing the logical 

	Regarding claim 2, the combination of Kim and Ryu teaches The electronic device of claim 1, wherein the processor merges the first partial data and the second partial data to generate the one or more data blocks (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block to physical storage).

Regarding claim 4, the combination of Kim and Ryu teaches The electronic device of claim 1, wherein, when a size of the first metadata included in a third page is smaller than the reference size and a size of the second metadata included in a fourth page is smaller than the reference size, the processor generates one or more meta blocks including the first metadata and the second metadata, and wherein the size of the one or more meta blocks is smaller than a second sum of a size of the third page and a size of the fourth page (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page (as the blocks are the size of a single page, they are therefore smaller than the sum of two pages), if the metadata is stored in a physical page, then the RMW method of Kim would be applicable as data is data, and the created block of merged data can be described as a metablock).

Regarding claim 5, the combination of Kim and Ryu teaches The electronic device of claim 1, wherein the processor generates first hint data when the first size is smaller than the reference size and generates second hint data when the second size is smaller than the reference size (Ryu [0041] "The attribute-management module 110 manages nested attributes in files or directories. The attribute-management module 110 designates the nested attributes to the files having a size smaller than that of the basic allocation unit of the file system 160, or to the directories to which the files belong"; Ryu teaches a system that tags nested files in a cluster (sub-pages inside of a page) with an attribute (hint data) to denote that they are smaller than the page size).

Regarding claim 6, the combination of Kim and Ryu teaches The electronic device of claim 5, wherein the first hint data is associated with the first size and a position of the first partial data in the first page, and wherein the second hint data is associated with the second size and a position of the second partial data in the second page (Ryu [0041] "The attribute-management module 110 manages nested attributes in files or directories. The attribute-management module 110 designates the nested attributes to the files having a size smaller than that of the basic allocation unit of the file system 160, or to the directories to which the files belong"; [0047] "In an embodiment of the present invention, if the nested attribute files are nested, the metadata-management module 130 writes a start offset and a new cluster number in the metadata area 162"; Ryu teaches a system that tags nested files in a cluster (sub-pages inside of a page) with an attribute (hint data) to denote that they are smaller than the page size. If the attribute exists, then the metadata module writes the start offset (position) for each file into the metadata).

Regarding claim 7, the combination of Kim and Ryu teaches The electronic device of claim 1, wherein the reference size is not greater than the size of the first page (Kim B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation"; Here Kim is teaching that a particular number of sectors (reference size) is aggregated to form a logical page that is equal to a physical page).

Regarding claim 8, Kim teaches The electronic device of claim 1, wherein the memory stores the first metadata, the second metadata, and the one or more data blocks, and wherein the system outputs a signal for recording the first partial data at the data area, the first partial data being recorded at the data area based on the first metadata that is stored, the second metadata that is stored, and the one or more data blocks that is stored (Kim A. NAND flash memory and Flash Translation Layer, Pg. 178, "In this work, we propose a Partial Page Buffering (PPB) scheme, which only buffers partial (logical) pages that incur RMW operation. By buffering partial pages, the PPB provides additional time for them to become full pages"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; I. INTRODUCTION Pg. 177, "The flash storage processes the sequence of I/O of sectors in a page unit. Since a flash page is generally larger than a sector, FTL aggregates multiple consecutive sectors to form one or more logical pages and performs requested I/O operation to the physical pages that are mapped to the logical pages"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages and the metadata that contains the mapping table (position that the data is stored in a data area of the FLASH). The system then merges the partial pages together into a full physical page in the memory. Thus the memory stores all of the metadata containing data location information, and the merged data blocks. When the appropriate I/O signal is received, the merged data blocks are then flushed out of the buffer into the physical locations in the FLASH storage based on the mapping information), however Kim does not explicitly teach that the signals are output from a processor.
Ryu teaches a processor (Ryu [0038] "Generally, the apparatus 100 for managing the files may be constructed as a part of an operating system that manages a file system, or may be constructed in combination with a CPU (Central Processing Unit)").
As Kim and Ryu are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kim with the Processor of Ryu. One of ordinary skill in the art would have been motivated to make this modification because while Kim teaches a system for processing data before being saved to the FLASH or buffer, Kim does not explicitly teach a processor capable of performing the actions. Ryu teaches a 
		
Regarding claim 9, the combination of Kim and Ryu teaches The electronic device of claim 8, wherein the signal includes the first information about the first position or includes the first information about the first position and third information about a third position of the data area, at which the first partial data is generated (Kim A. NAND flash memory and Flash Translation Layer, Pg. 178, "In this work, we propose a Partial Page Buffering (PPB) scheme, which only buffers partial (logical) pages that incur RMW operation. By buffering partial pages, the PPB provides additional time for them to become full pages"; III. PARTIAL PAGE BUFFERING (PPB) SCHEME, Pg. 178, "Nowadays, large capacity storage is needed in consumer devices [8]. According to this trend, metadata to manage storage device (e.g., mapping table, page state bitmap, bad block information) are getting larger. However, the amount of hardware resources, especially DRAM, is very restricted in consumer devices. Modern flash storages exploit DRAM for write buffering, which can greatly decrease the number of total flash write operations and, resultantly, increasing both the storage performance and lifetime"; I. INTRODUCTION Pg. 177, "The flash storage processes the sequence of I/O of sectors in a page unit. Since a flash page is generally larger than a sector, FTL aggregates multiple consecutive sectors to form one or more logical pages and performs requested I/O operation to the physical pages that are mapped to the logical pages"; Kim is teaching a system that uses DRAM as a write buffer to store partial pages and the metadata that contains the mapping table (position that the data is stored in a data area of the FLASH). The system then merges the partial pages together into a full physical page in the memory. Thus the memory stores all of the metadata containing data location information, and the merged data blocks. When the appropriate I/O signal is received, the merged data blocks are then flushed out of the buffer into the physical locations in the FLASH storage based on the mapping information).

Regarding claim 18, Kim teaches The storage device of claim 16, wherein the signal includes address information about an address at which the first partial data are located, and wherein the second memory stores, at the second position, the first partial data according to the address, based on the signal (Kim Pg. 178 Fig. 1 LBA of incoming request; B. Motivation, Pg. 178 "Figure 1 illustrates an example of the RMW operation when the physical page size is 8KB. For eight sequential sectors (512B x 8) write request, FTL aggregates them to form a logical page, finds its corresponding physical page through looking up the Page Mapping Table (PMT), and finally performs either simple page write operation or complicated RMW operation. When the size of page is 4KB, eight sectors are aggregated to form a full logical page and written to the flash memory"; Kim gathers the partial page data (sectors) in the buffer, then creates a data block at the size of the physical page, and writes the merged data block (which includes the partial data) to physical storage (second ), however Kim does not explicitly teach that the LBA contains an offset, and count information about a count associated with a size of the first partial data.
Ryu teaches offset information about an offset at which the data are located, and count information about a count associated with a size of the first partial data (Ryu [0041] "The attribute-management module 110 manages nested attributes in files or directories. The attribute-management module 110 designates the nested attributes to the files having a size smaller than that of the basic allocation unit of the file system 160, or to the directories to which the files belong"; [0047] "In an embodiment of the present invention, if the nested attribute files are nested, the metadata-management module 130 writes a start offset and a new cluster number in the metadata area 162"; Ryu teaches a system that tags nested files in a cluster (sub-pages inside of a page) with an attribute (hint data) to denote that they are smaller than the page size. If the attribute exists, then the metadata module writes the start offset (position) for each file into the metadata).
As Kim and Ryu are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kim with the Logical addressing of Ryu. One of ordinary skill in the art would have been motivated to make this modification because while Kim teaches the use of LBA techniques for addressing the logical information in the system, but does not explicitly disclose a particular technique to use. Ryu teaches a general logical addressing system that includes starting offsets for each file, as well as the 

Regarding claim 19, the combination of Kim and Ryu teaches The storage device of claim 16, wherein the signal further includes third information about a third position of the first memory, and wherein the second memory stores, at the second position, second partial data, which are stored at the third position, from among the partial data based on the signal (Kim Pg. 178, Fig. 1; Kim shows in Fig. 1 that there can be a plurality of partial pages, each with their own Logical page number (LPN) that are then written to the corresponding Physical Pages (PPN) on the FLASH. Updates are made based on the Update Write Request and LBA received in the signal to whatever position the LBA designates (first, second, third, fourth, etc)).

Regarding claim 20, the combination of Kim and Ryu teaches The storage device of claim 16, wherein, when the signal includes fourth information about a fourth position of the second memory different from the second position of the second memory, the second memory stores the first partial data and original data, which are stored at the fourth position, at the second position (Kim Pg. 178, Fig. 1; Kim shows in Fig. 1 that there can be a plurality of partial pages, each with their own Logical page number (LPN) that are then written to the corresponding Physical Pages (PPN) on the FLASH. Updates ).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ryu and further in view of Panda et al (US 2014/0244901 A1) hereinafter referred to as Panda.

	Regarding claim 3, the combination of Kim and Ryu teaches The electronic device of claim 1, however, the combination of Kim and Ryu does not explicitly teach wherein the processor generates the one or more data blocks such that the first metadata and the second metadata are included in the one or more data blocks.
Panda teaches wherein the processor generates the one or more data blocks such that the first metadata and the second metadata are included in the one or more data blocks (Panda [0022] "The circuit 106 is shown implementing a metadata control circuit. The circuit 106 is operational to (i) receive data from a host circuit 92a-92n, (ii) generate metadata that maps the host addresses of the data to the memory addresses of the memory circuit 104 and (iii) write sequentially into a given one of the regions both (a) a portion of the data and (b) a corresponding portion of the metadata"; Panda teaches a system that includes the metadata of the system with the data blocks when writing to the storage device).
As Kim with Ryu and Panda are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective metadata writing of Panda. One of ordinary skill in the art would have been motivated to make this modification because Kim teaches the saving of metadata in DRAM, which puts the metadata at risk of being lost if power is lost to the memory. Panda provides a method in which the metadata can be written to FLASH as part of the data block, thus protecting the metadata from being lost when power is lost, improving the reliability of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132